Title: From Benjamin Franklin to Lord Kames, 2 June 1765
From: Franklin, Benjamin
To: Kames, Henry Home, Lord


My dear Lord
Cravenstreet, London, June 2. 1765.
I receiv’d with great Pleasure your friendly Letter by Mr. Alexander, which I should have answer’d sooner by some other Conveyance, if I had understood that his Stay here was like to be so long. I value myself extreamly on the Continuance of your Regard, which I hope hereafter better to deserve by more punctual Returns in the Correspondence you honour me with.
You require my History from the time I set Sail for America. I left England about the End of August 1762, in Company with Ten Sail of Merchant Ships under Convoy of a Man of War. We had a pleasant Passage to Madeira, an Island and Colony belonging to Portugal, where we were kindly receiv’d and entertain’d, our Nation being then in high Honour with them, on Account of the Protection it was at that time affording their Mother Country from the united Invasions of France and Spain. ’Tis a fertile Island, and the different Heights and Situations among its Mountains, afford such different Temperaments of Air, that all the Fruits of Northern and Southern Countries are produc’d there, Corn, Grapes, Apples, Peaches, Oranges, Lemons, Plantains, Bananas, &c. Here we furnish’d ourselves with fresh Provisions and Refreshments of all kinds, and after a few Days proceeded on our Voyage, running Southward till we got into the Trade Winds, and then with them Westward till we drew near the Coast of America. The Weather was so favourable, that there were few Days in which we could not visit from Ship to Ship, dining with each other and on board the Man of War, which made the time pass agreably, much more so than when one goes in a single Ship, for this was like travelling in a moving Village, with all one’s Neighbours about one. On the first of November, I arriv’d safe and well at my own House, after an Absence of near Six Years, found my Wife and Daughter well, the latter grown quite a Woman, with many amiable Accomplishments acquir’d in my Absence, and my Friends as hearty and affectionate as ever, with whom my House was fill’d for many Days, to congratulate me on my Return. I had been chosen yearly during my Absence to represent the City of Philadelphia in our Provincial Assembly, and on my Appearance in the House they voted me £3000 Sterling for my Services in England and their Thanks delivered by the Speaker. In February following my Son arriv’d, with my new Daughter, for, with my Consent and Approbation he married soon after I left England, a very agreable West India Lady, with whom he is very happy. I accompanied him into his Government, where he met with the kindest Reception from the People of all Ranks, and has lived with them ever since in the greatest Harmony. A River only parts that Province and ours, and his Residence is within 17 Miles of me, so that we frequently see each other. In the Spring of 1763 I set out on a Tour thro’ all the Northern Colonies, to inspect and regulate the Post Offices in the several Provinces. In this Journey I spent the Summer, travelled about 1600 Miles, and did not get home ’till the Beginning of November. The Assembly sitting thro’ the following Winter, and warm Disputes arising between them and the Governor I became wholly engag’d in public Affairs: For besides my Duty as an Assemblyman, I had another Trust to execute, that of being one of the Commissioners appointed by Law to dispose of the publick Money appropriated to the Raising and Paying an Army to act against the Indians and defend the Frontiers. And then in December we had two Insurrections of the back Inhabitants of our Province, by whom 20 poor Indians were murdered that had from the first Settlement of the Province lived among us and under the Protection of our Government. This gave me a good deal of Employment, for as the Rioters threatned farther Mischief, and their Actions seem’d to be approv’d by an encreasing Party, I wrote a Pamphlet entitled a Narrative, &c. (which I think I sent you,) to strengthen the Hands of our weak Government, by rendring the Proceedings of the Rioters unpopular and odious. This had a good Effect; and afterwards when a great Body of them with Arms march’d towards the Capital in Defiance of the Government, with an avowed Resolution to put to death 140 Indian Converts then under its Protection, I form’d an Association at the Governor’s Request, for his and their Defence, we having no Militia. Near 1000 of the Citizens accordingly took Arms; Governor Penn made my House for some time his Head Quarters, and did every thing by my Advice, so that for about 48 Hours I was a very great Man, as I had been once some Years before in a time of publick Danger; but the fighting Face we put on, and the Reasonings we us’d with the Insurgents (for I went at the Request of the Governor and Council with three others to meet and discourse them) having turn’d them back, and restor’d Quiet to the City, I became a less Man than ever: for I had by these Transactions made myself many Enemies among the Populace; and the Governor (with whose Family our publick Disputes had long plac’d me in an unfriendly Light, and the Services I had lately render’d him not being of the kind that make a Man acceptable) thinking it a favourable Opportunity, join’d the whole Weight of the Proprietary Interest to get me out of the Assembly, which was accordingly effected at the last Election, by a Majority of about 25 in 4000 Voters. The House however, when they met in October, approv’d of the Resolutions taken while I was Speaker, of petitioning the Crown for a Change of Government, and requested me to return to England to prosecute that Petition; which Service I accordingly undertook, and embark’d the Beginning of November last, being accompany’d to the Ship, 16 Miles, by a Cavalcade of three Hundred of my Friends, who fill’d our Sails with their good Wishes, and I arrived in 30 Days at London. Here I have been ever since engag’d in that and other Public Affairs relating to America, which are like to continue some time longer upon my hands; but I promise you, that when I am quit of these, I will engage in no other; and that as soon as I have recover’d the Ease and Leisure I hope for, the Task you require of me, of finishing my Art of Virtue shall be perform’d: In the mean time I must request you would excuse me on this Consideration, that the Powers of the Mind are posess’d by different Men in different Degrees, and that every one cannot, like Lord Kaims, intermix literary Pursuits and important Business, without Prejudice to either.
I send you herewith two or three other Pamphlets of my Writing on our political Affairs during my short Residence in America; but I do not insist on your reading them, for I know you employ all your time to some useful Purpose.
In my Passage to America, I read your excellent Work, the Elements of Criticism, in which I found great Entertainment, much to admire, and nothing to reprove. I only wish’d you had examin’d more fully the Subject of Music, and demonstrated that the Pleasure Artists feel in hearing much of that compos’d in the modern Taste, is not the natural Pleasure arising from Melody or Harmony of Sounds, but of the same kind with the Pleasure we feel on seeing the surprizing Feats of Tumblers and Rope Dancers, who execute difficult Things. For my part, I take this to be really the Case and suppose it the Reason why those who being unpractis’d in Music, and therefore unacquainted with those Difficulties, have little or no Pleasure in hearing this Music. Many Pieces of it are mere Compositions of Tricks. I have sometimes at a Concert attended by a common Audience plac’d myself so as to see all their Faces, and observ’d no Signs of Pleasure in them during the Performance of much that was admir’d by the Performers themselves; while a plain old Scottish Tune, which they disdain’d and could scarcely be prevail’d on to play, gave manifest and general Delight. Give me leave on this Occasion to extend a little the Sense of your Position, That “Melody and Harmony are separately agreable, and in Union delightful;” and to give it as my Opinion, that the Reason why the Scotch Tunes have liv’d so long, and will probably live forever (if they escape being stifled in modern affected Ornament) is merely this, that they are really Compositions of Melody and Harmony united, or rather that their Melody is Harmony. I mean the simple Tunes sung by a single Voice. As this will appear paradoxical I must explain my Meaning. In common Acceptation indeed, only an agreable Succession of Sounds is called Melody, and only the Co-existence of agreeing Sounds, Harmony. But since the Memory is capable of retaining for some Moments a perfect Idea of the Pitch of a past Sound, so as to compare with it the Pitch of a succeeding Sound, and judge truly of their Agreement or Disagreement, there may and does arise from thence a Sense of Harmony between present and past Sounds, equally pleasing with that between two present Sounds. Now the Construction of the old Scotch Tunes is this, that almost every succeeding emphatical Note, is a Third, a Fifth, an Octave, or in short some Note that is in Concord with the preceding Note. Thirds are chiefly used, which are very pleasing Concords. I use the Word emphatical, to distinguish those Notes which have a Stress laid on them in Singing the Tune, from the lighter connecting Notes, that serve merely, like Grammar Articles, to tack the others together. That we have a most perfect Idea of a Sound just past, I might appeal to all acquainted with Music, who know how easy it is to repeat a Sound in the same Pitch with one just heard. In Tuning an Instrument, a good Ear can as easily determine that two Strings are in Unison, by sounding them separately, as by sounding them together; their Disagreement is also as easily, I believe I may say more easily and better distinguish’d, when sounded separately; for when sounded together, tho’ you know by the Beating that one is higher than the other, you cannot tell which it is. Farther, when we consider by whom these ancient Tunes were composed, and how they were first performed, we shall see that such harmonical Succession of Sounds was natural and even necessary in their Construction. They were compos’d by the Minstrels of those days, to be plaid on the Harp accompany’d by the Voice. The Harp was strung with Wire, and had no Contrivance like that in the modern Harpsichord, by which the Sound of a preceding Note could be stopt the Moment a succeeding Note began. To avoid actual Discord it was therefore necessary that the succeeding emphatic Note should be a Chord with the preceding, as their Sounds must exist at the same time. Hence arose that Beauty in those Tunes that has so long pleas’d, and will please for ever, tho’ Men scarce know why. That they were originally compos’d for the Harp, and of the most simple kind, I mean a Harp without any Half Notes but those in the natural Scale, and with no more than two Octaves of Strings from C. to C. I conjecture from another Circumstance, which is, that not one of those Tunes really ancient has a single artificial Half Note in it; and that in Tunes where it was most convenient for the Voice, to use the middle Notes of the Harp, and place the Key in F. there the B. which if used should be a B flat, is always omitted by passing over it with a Third. The Connoisseurs in modern Music will say I have no Taste, but I cannot help adding, that I believe our Ancestors in hearing a good Song, distinctly articulated, sung to one of those Tunes and accompanied by the Harp, felt more real Pleasure than is communicated by the generality of modern Operas, exclusive of that arising from the Scenery and Dancing. Most Tunes of late Composition, not having the natural Harmony united with their Melody, have recourse to the artificial Harmony of a Bass and other accompanying Parts. This Support, in my Opinion, the old Tunes do not need, and are rather confus’d than aided by it. Whoever has heard James Oswald play them on his Violoncello, will be less inclin’d to dispute this with me. I have more than once seen Tears of Pleasure in the Eyes of his Auditors; and yet I think even his Playing those Tunes would please more, if he gave them less modern Ornament.
My Son, when we parted, desired me to present his affectionate Respects to you, Lady Kaims, and your amiable Children; be so good with those to accept mine, and believe me, with sincerest Esteem, My dear Lord, Your Lordship’s most obedient and most humble Servant
B Franklin
P.S. I do promise myself the Pleasure of seeing you and my other Friends in Scotland before I return to America.
Lord Kaims
 
Addressed: To / The Rt. honourable Lord Kaims / one of the Judges, &c / Edinburgh / per favour of / Mr Alexander
